DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Ruiz et al.ne 12, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are two separate requirements set forth in the second paragraph of 35 U.S.C. 112:
(A)    the claims must set forth the subject matter that applicants regard as their invention; and

Firstly, with regard to claims 6 and 21, these claims are currently dependent from claims 1 and 16, respectively, but they fail to provide sufficient antecedent basis for the limitation “the hydrophobic silica coated nanomaterials”.
Secondly, with regard to claims 6 and 21, these claims recite a limitation “static discharges can become dangerous” (emphasis added), which represents a possibility that fails to particularly point out and distinctly define the metes and bounds of the subject matter.  Therefore, the verb “can” should be removed.
The essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. Therefore, the uncertainties of claim scope should be removed as much as possible.
For the examining purposes, this application will be examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5, 7-12, 16-20 and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. (US 2012/0061609 A1).
Claims 16-30 presents a system for dynamic color exhibition according to the method of claims 1-15.  Therefore, the argument made against claims 1-15 also applies, mutatis mutandis, to claims 16-30.
Yin et al. teaches an assembly of magnetically tunable photonic crystals in nonpolar solvents comprising:

    PNG
    media_image1.png
    401
    501
    media_image1.png
    Greyscale

With regard to claims 1 and 16, a method of electrostatic alignment and surface assembly of photonic crystals for dynamic color exhibition (Abstract), the method comprising: dispersing a plurality of photonic crystal chains (assembly of superparamagnetic colloids into ordered structures) into a solution (nonpolar solvent solution) (Paragraph: [0006]); placing the solution (nonpolar solvent solution) of the plurality of photonic crystal chains (assembly of superparamagnetic colloids into ordered structures) in a container (FIG. 5); and assembling and aligning the plurality of photonic crystal chains (assembly of superparamagnetic colloids into ordered structures) in the solution (nonpolar solvent solution) by a local charge build up on a surface (the creation of negative charges on the surface of superparamagnetic colloids in 
With regard to claims 2 and 17, the solution is a non-polar solvent (Paragraph: [0006]).
With regard to claims 3 and 18, the plurality of photonic crystal chains (assembly of superparamagnetic colloids into ordered structures) are sensitive to an electric charge on the surface of the container such that the plurality of photonic crystals (assembly of superparamagnetic colloids into ordered structures) self-assemble or align onto the surface of the container and exhibit color (Paragraph: [0039]).
With regard to claims 4 and 19, the plurality of photonic crystal chains (assembly of superparamagnetic colloids into ordered structures) are hydrophobic silica coated nanomaterials, which retain latent charges on a surface of the hydrophobic silica coated nanomaterials when dispersed into a non-polar solvent (Paragraphs: [0006], [0007], [0027], [0031] and [0033]).
With regard to claims 5 and 20, applying an electrical charge through the solution (applying a voltage of 280V across a solution) or on the surface of the container, and wherein the hydrophobic silica coated nanomaterials align and self-assemble in the charged region and exhibit color by diffraction (Paragraphs: [0015], [0037], [0039] and [0045]).
With regard to claims 7 and 22, manipulating the plurality of photonic crystals (assembly of superparamagnetic colloids into ordered structures) near a surface or in solution allowing for reflective display technologies (reflection spectra as shown in FIG. 2) using photonic crystals 
With regard to claims 8 and 23, the plurality of photonic crystal chains (assembly of superparamagnetic colloids into ordered structures) are Fe3O4 nanoclusters arranged into one-dimensional (1D) chains and fixed by a coating of SiO2 to form a linear pea-pod like structure, and the method comprising: functionalizing the silica surface of the Fe3O4 nanoclusters arranged into the one-dimensional (1D) chains with octadecyltrimethoxysilane (Abstract; and paragraphs: [0039] and [0044]).
With regard to claims 9 and 24, controlling a size and cluster spacing of the plurality of photonic crystal chains (assembly of superparamagnetic colloids into ordered structures) for color tuning (FIGS. 2, 6 and 7; and paragraphs: [0003], [0029] and [0038]).
With regard to claims 10 and 25, once the plurality of photonic crystal chains (assembly of superparamagnetic colloids into ordered structures) are hydrophobic, the plurality of photonic crystal chains (assembly of superparamagnetic colloids into ordered structures) are dispersed in a nonpolar solvent to create an electrically sensitive photonic crystal solution (FIG. 5; and paragraph: [0037]).
With regard to claims 11 and 26, adding charge control agents and dispersants to the solution (nonpolar solvent solution) to tune behavior or sensitivity of the plurality to photonic crystals chains (assembly of superparamagnetic colloids into ordered structures) to a presence of an electric field or surface charge (Paragraphs: [0006], [0033] and [0039]).
With regard to claims 12 and 27, the container (FIG. 5) is polypropylene or polycarbonate (attached to the intermediate layer comprising comprises inorganic oxides and/or polymers, which is a material for a container (such as polypropylene or polycarbonate) admitted .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Ruiz et al. (US 9,069,307 B2).
Yin et al. teaches all that is claimed as discussed in the above rejection of claims 1-5, 7-12, 16-20 and 22-27, but it does not specifically teach the following feature:
The hydrophobic silica coated nanomaterials are used for viewing, measuring, and sensing charge build-up on surfaces to reduce risks in industry where electrically sensitive equipment or highly flammable fuels are used and where static discharges can become dangerous.
Ruiz et al. teaches a use of carbon nanotubes dispersed in a fluoropolymer for the generation of the electrical static charges on a surface comprising:

    PNG
    media_image2.png
    658
    669
    media_image2.png
    Greyscale

With regard to claims 6 and 21, hydrophobic silica coated nanomaterials (carbon nanotubes dispersed in a fluoropolymer) are used for viewing, measuring, and sensing charge build-up on surfaces (FIG. 2, sensors 2 used to measure the electrostatic voltage) to reduce risks in industry (electrostatic disturbance) where electrically sensitive equipment or highly flammable fuels are used and where static discharges (electrostatic disturbance) can become dangerous (Column 4, lines 42-62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of magnetically tunable photonic crystals in nonpolar solvents of Yin et al. to use hydrophobic silica coated nanomaterials for viewing, measuring, and sensing charge build-up on surfaces to reduce risks in industry taught by Ruiz et al. since Ruiz et al. teaches that such an arrangement is beneficial to minimize electrostatic and triboelectric charge issues without negatively impacting the system operation as disclosed in column 1 lines 30-32.
Claim 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Joo (US 9,069,307 B2).

Adding a dye or pigment into the solution (nonpolar solvent solution), the dye or pigment configured to act as a backdrop color without attenuation or interference between a light and the plurality of photonic crystal chains.
Joo teaches an apparatus for tuning color of a display region comprising:
With regard to claims 13 and 28, adding a dye or pigment into the solution (solvent) (Column 10, lines 22-28), the dye or pigment configured to act as a backdrop color without attenuation or interference between a light and the plurality of photonic crystal chains (intended use or purpose of the process).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of magnetically tunable photonic crystals in nonpolar solvents of Yin et al. to add a dye or pigment into the solution taught by Joo since Joo teaches that such an arrangement is beneficial to reflect light having a specific wavelength, that is, to have a unique color as disclosed in column 10 lines 22-25.
Claims 14, 15, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Joo as applied to claims 13 and 28 above, and further in view of Ryan et al. (US 8,501,432 B2).
Yin et al. in view of Joo teaches all that is claimed as discussed in the above rejection of claims 13 and 28, but it does not specifically teach the following feature:
The plurality of photonic crystal chains are nanorods.
The nanorods are anisotropic nanorods or pre-fixed 3D nanorod based photonic crystals, and packaged or encapsulated in encapsulation or solid emulsions.

With regard to claims 14 and 29, a plurality of photonic crystal chains (nanocrystal assemblies) are nanorods (FIGS. 14(a), 14(b) and 14(c), nanorod structures) (Column 3, line 46).
With regard to claims 15 and 30, the nanorods are anisotropic nanorods (Column 4, lines 17-18) or pre-fixed 3D nanorod based photonic crystals, and packaged or encapsulated in encapsulation (Abstract; and column 4, lines 4-7) or solid emulsions.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the assembly of magnetically tunable photonic crystals in nonpolar solvents of Yin et al. to use anisotropic nanorods encapsulated by a polymer taught by Ryan et al. since Ryan et al. teaches that such an arrangement is beneficial to provide an encapsulated assembly of nanoparticles in an aqueous medium as disclosed in column 4 lines 4-5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Han et al. (US 2014/0124369 A1) teaches methods of fabricating photonic crystal.
Cha et al. (US 2015/0022877 A1) teaches a method of and device for controlling reflective color of polymeric colloidal photonic crystal display using mixed dispersion medium.
Han et al. (US 2017/0139304 A1) teaches a color display device.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858